Citation Nr: 1109174	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held in December 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  By a November 1993 rating decision, the RO denied service connection for a right knee disability.  The Veteran submitted a notice of disagreement (NOD) in December 1993, and a statement of the case (SOC) was mailed to the Veteran in December 1993.  The Veteran did not thereafter submit a substantive appeal.

2.  The Veteran filed a claim to reopen entitlement to service connection for a right knee disability in February 2005 which was denied by the RO in a July 2005 rating decision; the Veteran did not appeal.

3.  Information received since the July 2005 RO decision is cumulative or redundant of the evidence previously of record.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the Veteran's claim of service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing veterans' claims, the VCAA has left intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2010.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, he was informed of the requirement that new and material evidence must be received in order to reopen a claim, the reasons that his previous claim was denied, and what was required to substantiate the underlying service connection claim in his case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the Veteran has not identified any further private or VA medical records that need to be obtained that have not already been associated with the claims file.  In regards to obtaining a VA examination, the Board observes that VA need not conduct an examination with respect to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies only when new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical examination or medical opinion until a claim is reopened).  As discussed below, the Board has determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability has not been received.  Accordingly, VA does not have a duty to provide the Veteran with a medical examination.  VA has no duty to inform or assist that was unmet.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  By way of a July 2005 rating decision, the RO denied an application to reopen a previously denied claim.  The Veteran did not appeal this decision; consequently, the 2005 rating decision became a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As such, new and material evidence must be submitted in order to reopen the claim of service connection.  See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has received evidence that was both not of record at the time of the 2005 denial, and that also raises a reasonable possibility of substantiating the claim that the Veteran's right knee disability is related to his period of military service.

At the time of the July 2005 denial, the relevant evidence of record consisted of the following:  the Veteran's service treatment records (STRs), which included a March 1966 entry noting that the Veteran fell and scratched his hand and knee, a September 1967 Report of Medical History completed at separation from service in which the Veteran reported that he did not then experience, nor did he ever experience, swollen or painful joints, bone, joint or other deformity, or arthritis.  The record also included a September 1967 separation examination reflecting a normal clinical evaluation for the lower extremities.

Private medical records by P.R., M.D., dated from May 1985 through June 1990, were also of record.  These reports included a December 1988 entry noting that the Veteran complained of pain in his right knee after an injury while playing basketball a month and a half earlier.  (The only progress note prior to December 1988 addresses pain in the left knee, not the right.)  Progress notes dated after the 1988 basketball injury show that the Veteran complained of a painful, swollen knee, and a March 1989 operative report shows that the Veteran underwent an arthroscopy, and reflected a post-operative diagnosis of degenerative right knee with degenerative posteromedial and posterolateral meniscus tears and chondromalacia.  

Also of record prior to the 2005 final denial is another operative report by S.A., M.D., from Community Hospital showing that the Veteran underwent arthroscopy of the right knee with debridement of medial femoral condyle, and a partial medial meniscectomy; and a September 1993 joints exam where the Veteran stated that in 1966 during military service, he had his knees drained.  The Veteran noted that although he did not remember a specific injury, he felt his knee problems began as a result of scrubbing floors in the barracks.  He reported that the right knee had some pain, and noted swelling below the knee.  On evaluation, the VA examiner found no swelling, deformity, or other impairment of the knee, and noted full extension and flexion.  The VA examiner diagnosed the Veteran with osteoarthritis of the knees, and noted that the Veteran related a history of trauma to both knees.  Progress notes from the Northern Indiana VA medical center (VAMC) dated from April 2004 through March 2005 contain a March 2005 entry noting a Baker's cyst.  At a June 2005 VA General Medical examination, the Veteran again reported that he injured his right knee in service, and had an operation on his right knee after service.  The VA examiner diagnosed the Veteran with degenerative joint disease of the knees, following which the examiner noted "probably the right knee started in the military, service related."

Evidence received since the prior final denial in July 2005 includes:  outpatient treatment records from the Indianapolis VA medical center (VAMC) dated from May 2005 through July 2008, which include the Veteran's report of knee pain secondary to osteoarthritis, and a February 2007 entry where the Veteran again reported that he injured his knees while participating in advanced individual training following basic training in Fort Bliss, Texas, and recalled going to the dispensary to have the fluid drained out of his swollen right knee.  Progress notes from the Indianapolis VAMC dated in 2009 also include a diagnosis of osteoarthritis.  Other newly submitted evidence includes records from the Social Security Administration (SSA) which consist primarily of outpatient treatment records from the Indianapolis VAMC, and Fort Wayne VAMC dated from December 2002 through September 2009.  These records include a July 2008 progress note showing the Veteran's report of knee pain, and a February 2007 progress note reflecting a diagnosis of chondromalacia, posttraumatic arthritis, and other internal derangement of the right knee.

The newly submitted evidence also consists of a December 2009 Board hearing transcript, where the Veteran described how in 1966 while in Advanced Individual Training at Fort Bliss, Texas, he was required to sweep the floors on his knees and believed that he developed right knee problems as a result of being required to crawl on his hands and knees cleaning the floor.  He reported going to the dispensary to have his knee drained.  The Veteran reported twisting his knees in 1988 but noted that he had problems with his right knee before 1988.

In this case, the Board finds that the newly submitted evidence, which consists of outpatient treatment records from the Indianapolis and Fort Wayne VAMCs, SSA records and the Veteran's testimony at a December 2009 Board hearing, contain medical evidence and statements which are cumulative of the evidence submitted prior to the July 2005 final denial.  As noted above, the newly submitted treatment records dated from December 2002 through September 2009 contain diagnoses of right knee osteoarthritis, chondromalacia, and other internal derangement of the right knee.  However, the fact that the Veteran suffers from a right knee disability had already been established at the time of the 2005 prior final denial.  As such, these newly submitted treatment records contain information that is cumulative of the evidence previously submitted.  

Further, during his 2009 Board hearing, the Veteran merely repeated his contention that his right knee disability began after he was forced to get down on his hands and knees to scrub and sweep the hard tile floor in the barracks.  Additionally, the Veteran repeated his previous statement, which was of record prior to the 2005 denial when he noted that in 1966 he went to the dispensary for treatment of his knees, at which point he alleges that fluid was drained from his knees.  Again, prior to the July 2005 final denial, the Veteran had already reported his belief that his right knee disability began as a consequence of being forced to clean hard floors on his hands and knees, and noted that he went to the dispensary for treatment of his knees.  Therefore, his newly added statements made during his 2009 Board hearing, do not constitute new and material evidence because they are, like the treatment reports, cumulative of the information previously of record.  

For the reasons set forth above, the Board finds that the information received since the July 2005 RO decision is not new and material.  As such, the Board finds that new and material evidence to reopen the previously denied claim of service connection for a right knee disability has not been received, and the application to reopen will therefore be denied.


ORDER

New and material evidence having not been received to reopen the Veteran's claim of service connection for a right knee disability; the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


